Reraise Gaming Corporation 7285 S. Dean Martin Dr. #100 Las Vegas, NV 89118 February 27, 2015 Ms. Julie Griffith, Staff Attorney U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: Reraise Gaming Corporation Amendment No. 4 to Registration Statement on Form S-1 Filed January 22, 2015 File No. 333-195651 Dear Ms. Griffith: The acceleration request dated February 25, 2015 is hereby withdrawn. Yours truly, /s/ Ron Camacho Ron Camacho Principal Executive Officer, Principal Financial Officer & Director
